Name: Commission Regulation (EEC) No 2741/90 of 26 September 1990 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/18 Official Journal of the European Communities 27 . 9 . 90 COMMISSION REGULATION (EEC) No 2741/90 of 26 September 1990 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 2458/90 (2) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2458/90 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 October 1990 . This Regulation shall be binding in its entirety and^ directly applicable in all Member States. Done at Brussels , 26 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 231 , 25. 8 . 1990, p. 9 . 27. 9 . 90 Official Journal of the European Communities No L 264/19 ANNEX to the Commission Regulation of 26 September 1990 fixing the import levies on frozen sheepmeat and goatmeat ( 1) (ECU/100 kg) CN code Week No 40 from 1 to 7 October 1990 Week No 41 from 8 to 14 October 1990 Week No 42 from 15 to 21 October 1990 Week No 43 from 22 to 28 October 1990 Week No 44 from 29 October to 4 November 1990 0204 30 00 127,183 127,408 127,775 128,660 130,888 0204 41 00 127,183 127,408 , 127,775 128,660 130,888 0204 42 10 89,028 89,186 89,443 90,062 91,622 0204 42 30 139,901 140,149 140,553 141,526 143,977 0204 42 50 165,338 165,630 166,108 167,258 170,154 0204 42 90 165,338 165,630 166,108 167,258 170,154 0204 43 00 231,473 231,883 232,551 234,161 238,216 0204 50 51 127,183 127,408 127,775 128,660 130,888 0204 50 53 89,028 89,186 89,443 90,062 91,622 0204 50 55 139,901 140,149 140,553 141,526 143,977 0204 50 59 165,338 165,630 166,108 167,258 170,154 0204 50 71 165,338 165,630 166,108 167,258 170,154 0204 50 79 231,473 231,883 232,551 234,161 238,216 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89 , (EEC) No 479/90 and (EEC) No 952/90.